Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	It is noted that this case has claims directed to product and apparatus. However, restriction for this case is not required as the product and apparatus claims are codependent. If future amendments amend the claims that make the product and process distinct inventions, a restriction will be issued. 
Drawings
The drawings are objected to because Figures 2A – 3 include solid/dark shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different contour between the cavity and the downward extending portion as recited in claims 4 and the substantially similar contour between the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 – 5, 13, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, Applicant recites at least one downward extending portion and the corresponding at least one cavity have different contours. It is unclear what Applicant means by “different” when referring to the contour and more explanation should be provided. The drawings do not distinctly point out or show how the contours are different. It is not obvious to the examiner how the contour of the downward extending portion of the chassis would be different from the cavity or what this structure would look like. 
Regarding claim 5, Applicant recites at least one downward extending portion of the chassis part has a substantially similar contour than a corresponding cavity provided in an outsole of the sole part. This information is restated verbatim from  paragraph 0014 of the specification. There is no further explanation of this recitation and it is unclear what the Applicant means by the downward extending portion of the chassis part has a substantially similar contour than a corresponding cavity provided in an outsole of the sole part nor is there a drawing to support the disclosure. 
Regarding claim 13, there is insufficient description in the specification disclosing what the Applicant means by at least two chassis parts. It is unclear if the Applicant is referring to two separate chassis parts or a single chassis with different parts. 
Regarding claim 26, Applicant recites placing filler material into the at least one cavity after stitching the chassis flange portion to the upper flange portion. The Applicant discloses in paragraphs 0017, 0057, and 0066 a snap-fit arrangement for inserting the filler material into the finished shoe. Applicant does not clearly describe the process of stitching the chassis and upper then inserting the filler material by a snap-fit arrangement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 19, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 13, Applicant discloses a chassis comprising at least two chassis parts. It is unclear if this disclosure is referring to two separate chassis parts or a single chassis with multiple parts. 
Regarding claim 19, Applicant discloses a separate welt component under the flange portion, but it is unclear if the Applicant is referring to the flange portion of the upper or the flange portion of the chassis. 
Regarding claim 26, the claim is indefinite regarding the method of how the filler material is attached after the chassis flange and upper flange are stitched together. It is unclear how this method step is performed. Is the filler material injected into the shoe after it has been stitched together? Is the upper and chassis partially stitched together, the filler material is inserted in a small opening, then the stitching is completed? 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 12, and 14 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent 8127468).
Regarding claim 1, Morgan teaches a chassis part (22) for connecting upper part (12) and a sole part (14) of an article of footwear (10) with a flange structure (column 3 lines 59 – 67), the chassis part (22) comprising a base portion (see annotated figure below) and a flange portion (48) at the periphery of the chassis part (column 3 lines 59 – 67 and as shown in Figures 2, 4, and 8), wherein the base portion is arranged on a lower level than the flange portion (see annotated Figure 7 below) and provides at least one cavity (46a, 46b) on the upper side of the chassis part (22 – column 4 line 26 – column 5 line 2 and as shown in Figure 2) and at least one downward extending portion (see annotated Figure 7) on the underside of the chassis part and at the at least one cavity (46a, 46b) is arranged to accommodate filler material (24 – column 2 lines 66 – 67), the at least one downward extending portion is arranged for engagement with the sole part (column 4 lines 29 – 32). 
Morgan does not explicitly state the flange portion is arranged for joining to a flange portion of the upper part (26). However, Morgan teaches (column 3 line 59 – column 4 line 2 and column 3 lines 25 - 28) the tray (22) has a peripheral lip (48) extending around the periphery of the tray, which is secured to the welt (16). To facilitate attachment, the peripheral lip is generally coextensive with the welt. Morgan also teaches the welt (16) extends entirely around the boot (10) to interconnect the upper (12) and the sole (12). 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to have the flange or peripheral lip portion of the tray or chassis part be arranged to join a flange portion of the upper as shown in Figure 1. 

    PNG
    media_image1.png
    637
    1046
    media_image1.png
    Greyscale

Regarding claim 2, Morgan teaches the chassis part of claim 1 as discussed above and further teaches (column 4 lines 27 – 33) wherein the at least one cavity extends substantially over the foot supporting area of the sole (as shown in Figure 7). 
Regarding claim 3, Morgan teaches the chassis part of claim 1 as discussed above. Morgan does not explicitly state the at least one downward extending portion and the corresponding at least one cavity have a substantially similar contour, but annotated Figure 7 below shows the downward extending portion and the cavity have a substantially similar contour. 

    PNG
    media_image2.png
    639
    1046
    media_image2.png
    Greyscale

	Regarding claim 6, Morgan teaches the chassis part of claim 1 as discussed above. Morgan does not explicitly state the cross-sectional profile of the chassis part resembles a tray. However, Morgan does teach (column 3 lines 56 – column 5 line 2) the tray is the chassis part and has the same functionality and structure as the chassis disclosed by the Applicant in the summary of the specification (see Morgan column 3 line 42 – column 4 line 1) and as shown in Figures 2, 5, 7, and 8. 
	Therefore, it would be obvious of a person of ordinary skill in the art before the effective filing date to refer to the chassis part with a cross-sectional profile that resembles a tray as a tray part. 
Regarding claim 7, Morgan teaches the chassis part of claim 1 as discussed above and further teaches (column 4 line 26 – column 5 line 2) at least one cavity provided with at least two parts of different depths as shown in Figure 5. 
	Regarding claim 8, Morgan teaches the chassis part of claim 1 as discussed above and further teaches at least one shank element (see column 3 lines 42 – 46, column 4 lines 11 – 12, and column 5 lines 61 - 65) between an outsole member (20) of the sole part (14) and at least one downward extending portion of the chassis part (22). 
	Although the shank portion is not shown, Morgan discloses (column 4 lines 11 – 12) the tray may function as the shank. The tray is located between the outsole member and the sole member (see column 3 lines 56 – 57). 
	Therefore, it would obvious to a person of ordinary skill in the art to have a shank element between the outsole member and the sole part and at least one downward extending portion of the chassis part. 
	Regarding claim 9, Morgan teaches the chassis part of claim 1 as discussed above and further teaches (column 6 lines 17 – 39) substantially the entire volume of the at least one cavity is filled with filler material (as shown in Figure 2). 
Regarding claim 10, Morgan teaches the chassis part of claim 1 as discussed above. Morgan does not explicitly state that the filler material is pre-attached into the at least one cavity before lasting. 
Morgan teaches (column 5 line 38 – column 7 line 11) the steps taken to manufacture the article of footwear. Morgan does not disclose that these steps must be performed in a certain order.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to pre-attach the filler material (see column 6 lines 17 – 39) into at least one cavity before lasting (see column 5 lines 38 – 50). 
	Regarding claim 11, Morgan teaches the chassis part of claim 1 as discussed above. Morgan teaches (column 5 lines 10 – 14 and column 6 lines 5 - 16) a snap-fit arrangement between the filler material and the chassis part. 
	Regarding claim 12, Morgan teaches the chassis part of claim 1 as discussed above. Morgan further teaches (column 5 lines 3 - 10) the filler material comprises ethelyne-vinyl acetate copolymer (EVA) or similar soft foam material. 
Regarding claim 14, Morgan teaches the chassis part of claim 1 as discussed above. Morgan further teaches (column 3 lines 26 - 41) a separate welt component (16) under the flange portion (see annotated Figure 1 below) and around the base portion (32). 

    PNG
    media_image3.png
    702
    775
    media_image3.png
    Greyscale

Regarding claim 15, Morgan teaches () a sole arrangement for an article of footwear, the sole arrangement comprising: a chassis part (22) comprising a base portion (see annotated Figure 7 below) and a chassis flange portion (48) for attachment to an upper flange portion (see annotated Figure 1 below) extending from an upper part of the article of footwear (see column 3 line 59 through column 4 line 2 and column 3 lines 26 - 27), the base portion being arranged on a lower level than the chassis flange portion (see annotated Figure 7 below) to provide at least one chassis cavity (46a, 46b - as shown in Figure 7) on the upper side of the chassis part and a downward extending portion on the underside of the chassis part (see annotated Figure 7 below); filler material (24) in at least one cavity (see column 5 lines 3 - 14); and an outsole member (20) comprising edge portion at the periphery of the outsole member, wherein the flange portion of the chassis part is placed above the edge portion (see annotated Figure 2 below). 

    PNG
    media_image1.png
    637
    1046
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    702
    775
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    721
    611
    media_image4.png
    Greyscale


	Regarding claim 16, Morgan teaches the sole arrangement of claim 15 as discussed above. Morgan does not explicitly state the outsole member comprising at least one outsole cavity for accommodating the at least one downward extending portion of the chassis. 
	Morgan does teach (column 6 lines 51 - 63) the outsole (20) is directly attached to the undersurface of the chassis or tray (22). This may be achieved using a conventional pour-mold die (200) that facilitates assembly of the boot (10). The die includes a top half (202), which receives the upper/welt/insole/tray combination and a bottom half (204), which includes a cavity (206) that defines at least a portion of the shape of the outsole (20). The die halves (202, 204) are designed such that they can be closed to hold the upper/welt/insole/tray combination in appropriate alignment with the outsole (20). As shown in Figure 9, the outer portion of the peripheral lip of the tray (22) is compressed between top half (202) and the bottom half (204) of the pour-die mold (200). This creates a seal to contain the PU in the outsole cavity. As shown in Figure 2, the outsole contains cavities aligned with the cavities in the chassis or tray part to accommodate the downward extending portion of the chassis or tray part. 
	Therefore, it would be obvious to a person of ordinary skill in the art that the outsole portion of the article of footwear would be molded to accommodate the downward extending portion of the chassis or tray part. 
	Regarding claim 17, Morgan teaches the sole arrangement of claim 16 as discussed above. Moran does not explicitly teach at least one downwards extending portion and corresponding at least one outsole cavity have a substantially similar contour. 
	Morgan does teach (column 6 lines 51 – 63) the outsole (20) is directly attached to the undersurface of the chassis or tray (22). This may be achieved using a conventional pour-mold die (200) that facilitates assembly of the boot (10). The die includes a top half (202), which receives the upper/welt/insole/tray combination and a bottom half (204), which includes a cavity (206) that defines at least a portion of the shape of the outsole (20). The die halves (202, 204) are designed such that they can be closed to hold the upper/welt/insole/tray combination in appropriate alignment with the outsole (20). As shown in Figure 9, the outer portion of the peripheral lip of the tray (22) is compressed between top half (202) and the bottom half (204) of the pour-die mold (200). This creates a seal to contain the PU in the outsole cavity. As shown in Figures 3, 6, and 9 the outsole cavity and downward extending portion of the chassis or tray part have a similar contour. 
	Therefore, it would obvious to a person of ordinary skill in the art before the effective filing date to create a sole arrangement for an article of footwear wherein the downward extending portion of a chassis or tray part and a corresponding outsole cavity have a substantially similar contour. The substantially similar contour occurs as the pieces for the article of footwear are molded to accommodate the pieces for assembly. 

    PNG
    media_image5.png
    538
    1082
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    1085
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    649
    1093
    media_image7.png
    Greyscale


	Regarding claim 18, Morgan teaches the sole arrangement of claim 15 as discussed above. 
	Morgan does not explicitly state the chassis flange portion is placed on the edge portion of the outsole member. 
	Morgan does teach (column 6 lines 51 - 52) the outsole is directly attached to the undersurface of the tray (22). As shown in Figure 2 the chassis flange or peripheral lip portion (48) does fit over the edge portion of the outsole member. 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to place the chassis flange portion or peripheral lip on the edge portion of the outsole member to allow for secure attachment for the article of footwear. 
	Regarding claim 19, Morgan teaches the sole arrangement of claim 15 as discussed above. Morgan further teaches a separate welt component (16 – see column 3 lines 26 – 27). 
	Morgan does not explicitly teach the welt component placed under the flange portion and around the base portion of the chassis component, and on top of the edge portion of the outsole member. 
	Morgan does teach (column 3 lines 26 – 27) the welt (16) component extends entirely around the boot (10) to interconnect the upper (12) and sole (14). Morgan further teaches (column 5 lines 53 - 57) once the upper (12) is lasted to the insole (18), the welt (16) is attached to the upper (12) and insole (18). First, lower welt rib (36) is stitched or stapled around the periphery of the upper (12) and insole (18) using conventional apparatus and techniques; and in column 6 lines 40 – 41, the filled tray is attached to the upper/welt/insole combination using conventional machinery. As shown in the annotated Figure 2 below, the welt portion (16) extends around the boot and around the base portion of the chassis component or tray (22). The annotated Figure 2 also shows that the welt would be on the top edge portion of the outsole member as, which can be seen in the fully assembled boot as shown in annotated Figure 1 below. 

    PNG
    media_image8.png
    672
    546
    media_image8.png
    Greyscale
 


    PNG
    media_image9.png
    693
    795
    media_image9.png
    Greyscale


	Regarding claim 20, Morgan teaches the sole arrangement of claim 15 as discussed above. Morgan does not explicitly teach the sole arrangement further comprising a footbed, a heel cup, or a sock above the filler material. 
	Morgan does teach (column 3 lines 22 – 25) if desired, a footbed (19) or other cushioning element may be fitted into the upper above the sole (14) to provide additional cushioning and support (as shown in Figures 3 – 4). As shown in Figure 3, the footbed element (19) is clearly above the filler material (24) of the boot (10). 
Regarding claim 21, Morgan teaches an article of footwear (10) comprising: an upper part (12) comprising an upper flange portion (26 – as shown in Figure 2) a chassis part (22) comprising a base portion (as shown in annotated Figure 7 below) and a chassis flange portion (48), wherein the base portion is on a lower level than the chassis flange portion to provide at least one chassis cavity on the upper side of the chassis part and at least one downward extending portion on the underside of the chassis part (column 4 lines 26 – column 5 line 2 and as shown in annotated Figure 7 below), and wherein the chassis flange portion and the upper flange portion are stitched together (column 5 lines 38 – 50 and column 6 lines 40 – 44); filler material in the at least one cavity (column 6 lines 17 - 39). 
Morgan does not explicitly teach a sole part comprising an edge portion at the periphery of the sole part, wherein the chassis flange portion is placed above the edge portion. Morgan does teach (column 6 lines 51 – 52) the outsole (22) is direct-attached to the undersurface of the tray or chassis part (as shown in Figure 2). Annotated Figure 2 below also shows that the sole and outsole portions have an edge portion at the periphery of the sole part (indicated by red arrows). 

	
    PNG
    media_image1.png
    637
    1046
    media_image1.png
    Greyscale


    PNG
    media_image10.png
    663
    483
    media_image10.png
    Greyscale

Regarding claim 22, Morgan teaches the article of footwear of claim 21 as discussed above. Morgan does not explicitly teach the upper flange portion (26) comprises a welt (16). 
	Morgan does teach (column 3 lines 26 - 27) the welt (16) extends entirely around the boot (10) to interconnect the upper (12) and the sole (14). As shown in Figure 2, the welt (16) is connected below the lower peripheral edge of the upper (26) or the upper flange. 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to have a welt component below the upper flange or lower peripheral edge of the upper to connect the upper and sole component of the shoe together. 
	Regarding claim 23, Morgan teaches the article of footwear of claim 21 as discussed above. Morgan does not teach a stitch-out structure, a corner-stitch structure, or a mechanically stitched structure or a hand-stitched structure for joining the upper part and the sole part. Morgan does teach (column 3 lines 26 - 27) the welt (16) extends entirely around the boot to interconnect the upper (12) and the sole (14). Morgan further teaches (column 3 lines 39- 41) the stitch groove (38) if included, may be adapted to receive stitching (40) that interconnects the welt (16) to the tray. Finally, Morgan teaches (column 3 lines 42 - 43) the sole (14) includes an insole (18), a tray (22), and an outsole (20). 
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date, to join the upper part and the sole part of an article of footwear using stitching techniques. Although Morgan does not disclose a specific method of stitching the upper to the sole, using stitching implies that it can be done by hand or machine. 
	Regarding claim 24, Morgan teaches a method of producing an article of footwear (column 5 line 15 – column 7 line 6). Morgan does not explicitly teach stitching an upper flange portion of an upper part to a chassis flange portion of a chassis part. Morgan does teach (column 6 lines 40 - 47) the filled tray (22) or chassis part is attached to the upper/welt/insole combination using conventional machinery. The tray (22) is stitched to the welt (16) by a line stitching that extends down through the welt (16) at stitch groove (38) and the peripheral lip (48) of the tray (22). The line of stitching extends entirely around the periphery of the sole (14). The stitches (70) are recessed in groove (38) so that they are protected from abrasion and wear.  As shown in Figure 2, the peripheral lip of the upper (26) or upper flange portion is attached or stitched to the welt, which is further stitched to the peripheral lip of the tray (48) or the chassis flange. 
Therefore, it would be would be obvious to a person of ordinary skill in the art before the effective filing date to teach a method of producing an article of footwear involving stitching the upper flange or peripheral lip of the upper to the peripheral lip of the tray or the chassis flange part with the welt in between the two components to assist with connecting the assembly of the shoe. 
Morgan also does not explicitly state the base portion of the chassis part is provided on a lower level than the chassis flange portion to provide at least one chassis cavity on the upper side of the chassis part and a downward extending portion of the underside of the chassis part. 
Morgan does teach (column 4 line 26 –line 33) although the tray (22) of the illustrated embodiment includes two cavities, the number of cavities may vary. For example, the tray (22) may only include a single cavity. The single cavity may extend through essentially the full length of the sole (14) or it may extend through only a portion of the sole (14), such as through just the heel region or just the forefoot region.  As shown in annotated Figure 7 below, the base of the tray or chassis part is below the peripheral lip (48) of the tray of chassis flange portion to define the cavity. As also shown in annotated Figure 7 below, the tray or chassis part has a downward extending portion on the underside of the tray or chassis part. 
Therefore, it would be obvious to a person of ordinary skill in the art to have a tray or chassis part with a base portion below the flange or peripheral lip portion that to define a cavity on the upper side and a downward extending portion on the underside of the tray or chassis part. 

    PNG
    media_image1.png
    637
    1046
    media_image1.png
    Greyscale

Morgan further teaches (column 6 lines 17 - 39) placing filler material in at least one chassis cavity. 
Morgan does not explicitly teach joining a sole part of the article of footwear to the upper through the chassis part. Morgan does teach (column 3 lines 17 - 19) the upper (12) terminates at a peripheral edge (26) that is attached to the sole (14). Morgan further teaches (column 3 lines 59 - 61) the tray (22) includes a peripheral lip (48) extending around the periphery of the tray (22), which as described below is secured to the welt (16). Morgan also teaches (column 3 lines 26 – 27) the welt (16) extends entirely around the boot (10) to interconnect the upper (12) and the sole (14). 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to create an article of footwear wherein the sole part is joined to the upper through the chassis part. The footwear can contain the chassis and welt components to help facilitate the attachment of the upper and the sole. 
Regarding claim 25, Morgan teaches the method of producing an article of footwear of claim 24 as discussed above. Morgan does not explicitly teach placing filler material into at least one cavity before stitching the chassis flange portion to the upper flange portion. Morgan does teach (column 6 lines 17 – 22, lines 36 – 39, and lines 40 - 44) the cavities (46a – b) of tray (22) are filled using conventional PU molding techniques and apparatus. More specifically, the tray (22) is placed in a mold (not shown) and low density PU foam is introduced into the cavities (46a – b) and allowed to cure. Once sufficiently cured, the tray (22) may be removed from the mold. Further, the low-density cushioning material need not form within the cavities. Rather, the cushioning material may be pre-manufactured and placed in the tray cavities (46a – b). The filled tray (22) is attached to the upper/welt/insole combination using conventional machinery. The tray (22) is stitched to the welt (16) by a line stitching  that extends down through the welt (16) at stitch groove (38) and the peripheral lip of the tray (22). As further shown in Figure 2, the peripheral edge (26) of the upper or the upper flange portion is attached to the welt and peripheral lip of the tray (28) or the chassis flange portion to assemble the shoe. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to place the filler material into the tray or chassis cavity before stitching the tray or chassis to the upper flange portion. 
Regarding claim 26, Morgan teaches the method of producing an article of footwear of claim 24 and discussed above. Morgan does not explicitly teach placing the filler material into the at least one cavity after stitching the chassis flange portion to the upper flange portion. 
Morgan does teach (column) the filled tray (22) is attached to the upper/welt/insole combination using conventional machinery. The tray (22) is stitched to the welt (16) by a line stitching that extends down through the welt (16) at stitch groove (38) and the peripheral lip (48) of the tray (22). As shown in Figure 2, the peripheral edge of the upper (26) or the flange portion of the upper is attached to the welt, which is also attached to the peripheral lip (48) or flange portion of the tray (22) chassis. Morgan further teaches (column 6 lines 17 – 18 and lines 36 - 44) the cavities (46a – b) are filled using conventional PU molding techniques and apparatus. Further, the low-density cushioning material need not form within the cavities. Rather, the cushioning material may be pre-manufactured and placed in the cavities (46a – b).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filling date, to realize that the method of stitching the upper flange to the chassis flange before inserting the filler material could be conducted. As long as the necessary components for the method steps are disclosed, the order of steps needed to produce the article of footwear do not matter. As disclosed by Morgan, the cavities can be filled with filler material, and Morgan teaches stitching the upper, welt, insole, and tray or chassis portions together using conventional machinery. It would be obvious to perform the manufacturing steps how the creator saw fit. 
Regarding claim 27, Morgan teaches the method of producing an article of footwear of claim 24 as discussed above. Morgan does not explicitly teach inserting the at least one downward extending portion of the chassis part into a corresponding outsole cavity. Morgan does teach (column 6 lines 51- 52) the outsole (20) is direct-attached to the undersurface of the tray (22). As further shown in annotated Figure 2 below, the outsole has corresponding cavities which the downward extending portion of the tray or chassis part are inserted into during assembly. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date to insert the downward extending portion of the tray or chassis part into the corresponding outsole cavities to ensure the proper assembly of the shoe. 

    PNG
    media_image11.png
    714
    624
    media_image11.png
    Greyscale




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMINGTON LEON SCOTT whose telephone number is (571)272-6560.  The examiner can normally be reached on Mon - Fri 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa D Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REMINGTON LEON SCOTT/Examiner, Art Unit 3732      
                                                                                                                                                                                                  
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732